DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “coarse” in claim 3 is a relative term which renders the claim indefinite. The term “coarse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun US 2017/0202189.
Regarding claim 1, Chun discloses a watering bowl for small animals, comprising: a reservoir (30) having a base and a wall extending from the base to an opening; and an air conduit (33a) for conveying pressurized air into the reservoir and aerating water within the reservoir to create a mist that rises to the opening and then on an outer surface of the bowl (Chun, ¶0044).
Regarding claim 9, Chun further discloses the air conduit is formed integrally with the bowl (Chun, Figure 3).

Claim(s) 1, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leuthesser et al US 4,038,946.
Regarding claim 1, Leuthesser discloses a watering bowl for small animals, comprising: a reservoir (4) having a base and a wall extending from the base to an opening; and an air conduit (36) for conveying pressurized air into the reservoir and aerating water within the reservoir to create a mist that rises to the opening and then on an outer surface of the bowl (The device of Leuthesser is capable of performing the functional language of the claim).
Regarding claim 7, Leuthesser further discloses the air conduit includes a plurality of spaced apart air outlets (42) formed within the reservoir.
Regarding claim 9, Leuthesser further discloses the air conduit is formed integrally with the bowl (Leuthesser, Figure 3).
Regarding claim 11, Leuthesser further discloses the air conduit is formed at a junction between the wall and the base (Leuthesser, Figure 3).

Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burke US 4,197,265.
Regarding claim 1, Burke discloses a watering bowl for small animals, comprising: a reservoir (31) having a base and a wall extending from the base to an opening; and an air conduit (61) for conveying pressurized air into the reservoir and aerating water within the reservoir to create a mist that rises to the opening and then on an outer surface of the bowl (The device of Burke is capable of performing the functional language of the claim).
Regarding claim 7, Burke further discloses the air conduit includes a plurality of spaced apart air outlets (61) formed within the reservoir.
Regarding claim 8, Burke further discloses the air conduit includes an air nipple extending outwardly from the base (Burke, Figure 3).
Regarding claim 9, Burke further discloses the air conduit is formed integrally with the bowl (Burke, Figure 3).
Regarding claim 10, Burke further discloses the air conduit is formed in the wall (Burke, Figure 3). 
 
Allowable Subject Matter
Claims 12-17 are allowed.
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Velet US 2017/0314280 discloses a watering bowl comprising a reservoir but does not disclose an air conduit. 
Chun US 2017/0202189 does not disclose the opening having a smaller diameter of the base; or the air conduit includes an air nipple.
The prior art does not disclose or suggest a watering bowl comprising a reservoir having a base and a wall; an air conduit for conveying pressurized air into the reservoir and aerating water within the reservoir to create a mist that rises to the opening and then on an outer surface of the bowl.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642